

117 S2899 IS: Prison Camera Reform Act of 2021
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2899IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mr. Ossoff (for himself, Mr. Durbin, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require the Director of the Bureau of Prisons to address deficiencies and make necessary upgrades to the security camera and radio systems of the Bureau of Prisons to ensure the health and safety of employees and inmates. 1.Short titleThis Act may be cited as the Prison Camera Reform Act of 2021.2.FindingsCongress finds the following:(1)The Bureau of Prisons has 122 institutions located throughout the United States. The Bureau of Prisons employs nearly 38,000 employees and is responsible for more than 150,000 Federal inmates.(2)Video footage from security camera systems and reliable communication over radio systems within Bureau of Prisons institutions are essential to protecting the health and safety of Bureau of Prisons employees and Federal inmates.(3)Based on the experience of Bureau of Prisons correctional staff, the noticeable presence of functioning security cameras serves as an effective deterrent to criminal behavior and misconduct.(4)Well-documented deficiencies of camera systems at Bureau of Prisons’ facilities have hindered investigators’ ability to substantiate allegations of serious misconduct by staff and inmates, including sexual and physical assaults, medical neglect, and introduction of contraband.(5)In a 2016 report, the Office of the Inspector General for the Department of Justice determined that deficiencies within the BOP's security camera system have affected the OIG’s ability to secure prosecutions of staff and inmates in BOP contraband introduction cases, and these same problems adversely impact the availability of critical evidence to support administrative or disciplinary action against staff and inmates.(6)Shortcomings in the land-mobile radio systems at Bureau of Prison facilities institutions impede the communication abilities of staff, slowing or preventing the response of correctional officers during an emergency or threat of attack, and jeopardizing the safety of both staff and Federal inmates.3.Required plan for reform of BOP security camera and radio coverage and capabilities(a)PlanNot later than 90 days after the date of enactment of this Act, the Director of the Bureau of Prisons shall—(1)evaluate the security camera, land-mobile radio (referred to in this Act as LMR), and public address (referred to in this Act as PA) systems in use by the Bureau of Prisons as of the date of enactment of this Act; and(2)submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a plan for ensuring that all Bureau of Prisons correctional facilities have the security camera, LMR, and PA system coverage and capabilities necessary to—(A)ensure the health and safety of staff and Federal inmates; and(B)ensure the documentation and accessibility of video evidence that may pertain to misconduct by staff or inmates, negligent or abusive treatment of inmates, or criminal activity within correctional facilities.(b)ContentsThe plan required under subsection (a) shall—(1)identify and include plans to address any deficiencies in the security camera system in use at Bureau of Prisons correctional facilities, including those related to—(A)an insufficient number of cameras;(B)inoperable or malfunctioning cameras;(C)blind spots;(D)poor quality video; and(E)any other deficits in the security camera system; (2)identify and include plans to adopt and maintain any security camera system upgrades needed to achieve the purposes described in subsection (a), including—(A)conversion of all analog cameras to digital surveillance systems, with corresponding infrastructure and equipment upgrade requirements;(B)upgrades to ensure the secure storage, logging, preservation, and accessibility of recordings such that the recordings are available to investigators or Courts at such time as may be reasonably required; and(C)additional enterprise-wide camera system capabilities needed to enhance the safety and security of inmates and staff;(3)identify and include plans to address any deficiencies in the LMR and PA systems in use at Bureau of Prisons correctional facilities, including those related to—(A)an inadequate number of radios;(B)inoperable, outdated, or malfunctioning LMR or PA systems;(C)areas of Bureau of Prisons correctional facilities that lack adequate reception for radio operation;(D)radios that lack an emergency notification feature (also known as a man down function), which automatically sends an alert and transmits the location of that radio in the event the wearer is in a prone position; and(E)any other deficits in the LMR or PA systems;(4)include an assessment of operational and logistical considerations in implementing the plan required under subsection (a), including—(A)a prioritization of facilities for needed upgrades, beginning with high security institutions;(B)the personnel and training necessary to implement the changes; and(C)ongoing repair and maintenance requirements; and(5)include a 3-year strategic plan and cost projection for implementing the changes and upgrades to the security camera, LMR, and PA systems identified under paragraphs (1) through (4).(c)Implementation deadlineNot later than 3 years after the date on which the plan is submitted under subsection (a)(2), and subject to appropriations, the Director of the Bureau of Prisons shall complete implementation of the submitted plan.(d)Annual progress reportsBeginning 1 year after the date on which the plan is submitted under subsection (a)(2), and each year thereafter until the end of the 3-year period described in subsection (c), the Director of the Bureau of Prisons shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the progress of the implementation of the submitted plan.